DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment dated July 1, 2019 is acknowledged. Claims 1-14 are pending in this application. Claim 15 has been cancelled. Claims 2-14 have been amended. All pending claims are under examination in this application. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statements filed on December 20, 2019; March 6, 2020; July 11, 2020; March 2, 2021; April 1, 2020; May 6, 2021; and June 11, 2021 is acknowledged. Signed copies are attached to this office action. 

Claim Objections
Claims 5 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is that of Berry et al. (WO 99/36470), which is discussed below. 
Berry does not disclose the polysaccharide is a -1,3 polysaccharide recited in claim 5. There is no suggestion or motivation with the prior art to substitute a -1,3 for the -1,4 polysaccharide in the particles of Berry. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation the average diameter of the microcapsule lies in the range of 1-50 microns, and the claim also recites preferably 1-20 microns which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (WO 99/36470), as evidenced by Dionisio et al. (Locust bean gum: Exploring its potential for biopharmaceutical applications, J Pharm Bioallied Sci 2012 Jul-Sep; 4(3):175-185). 

	The particles have a diameter of 0.5-100 microns (page 6, lines 21-22).  
	The solid particles are impregnated with perfume (page 6, line 16).
	The particle may be attached to the polysaccharide by a range of physical or chemical means (page 6, lines 23-24).  
	Example 1 discloses the binding of locust bean gum (LBG) to fragrance enriched particles for targeting to fabric.  25 mg of porous silica particles (swellable silica particles) were embedded or loaded with fragrance. The particles were then treated with 1 mL of 0.1% LBG. This equates to a 4% LGB attached to the outer surface of the silica particle. 
	The recitation of “a biofilm targeting microcapsule” and “to be delivered to the biofilm after the microparticles has been deposited onto the biofilm” is regarded as intended use and not given patentable weight. Since the prior art discloses the same composition as recited in the instant claims, it would necessary performed the intended functions.  
Regarding claim 2, it is noted that LGB forms covalent bonds. 
Regarding claim 3-4, the polysaccharide desirably has a 1-4 linked - glycan backbone structure (page 2, lines 8-10). The preferred polysaccharides include locust bean gum (abstract). 
Regarding claim 6, it is noted that LBG has a molecular weight between 50 and 1000 kDa (page 5), as evidenced by Dionisio. 

Regarding claim 9, as noted above, the particles have a diameter of 0.5-100 microns (page 6, lines 21-22), which encompass the claimed range.
Berry, therefore, anticipates the rejected claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S MERCIER/Primary Examiner, Art Unit 1615